Citation Nr: 1737864	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to an initial, compensable rating for left middle finger injury with scar.

2. Entitlement to an initial, compensable rating for left ring finger disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2003 to March 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, inter alia, granted the Veteran's claims for service connection for left middle finger injury with scar and left ring finger disability.  An initial noncompensable rating was assigned for each disability, effective March 10, 2009.  An August 2009 administrative decision adjusted this assigned effective date to March 26, 2009, the day following the date of the Veteran's date of discharge  was discharged from service, noting that the previously assigned date was in error.

Because this appeal emanates from the Veteran's disagreement with the initial ratings assigned following  awards of service connection, the claims have been  characterized  in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

Although the Veteran also perfected an appeal of the denial of service connection for psychiatric disability, In a September 2012 rating decision, the RO, inter alia, granted the Veteran's claim for service connection for an adjustment disorder with depression, resolving the appeal as to that service connection claim.

In November 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In September 2014, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development, to include affording the  Veteran a new VA examination.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a January 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board notes that additional evidence was received after the January 2015 SSOC.  However, these records are not relevant to the claims on appeal.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate each  claim herein decided have been accomplished.

2. From the March 26, 2009, effective date of the award of service connection to December 31, 2014, the Veteran's left middle finger injury with scar was manifested by complaints of pain and limited motion, but no arthritis, objective evidence of pain on motion, ankylosis, amputation, or other demonstrated functional impairment of the hand.

3. Since December 31, 2014, the Veteran's left middle finger injury with scar has been manifested by limitation of motion with a gap of one inch (2.5 cm.) or more between the fingertip and proximate transverse crease of the palm.  

4. The scar associated with the Veteran's left middle finger injury has not been shown to be unstable, painful, or cause any functional impairment (to include limited motion) or to cover an area of 144 square inches (929 sq. cm.) or greater.

5. Since the March 26, 2009, effective date of the award of service connection, the Veteran's left ring finger disability has been manifested by complaints of pain and limited motion, but no ankylosis, amputation, or other demonstrated functional impairment of the hand.

6. The schedular criteria are adequate to evaluate each disability under consideration at all pertinent points, and no claim of unemployability due to one or both of these disabilities has been raised.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for left middle finger injury with scar, prior to December 31, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14,  4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5154, 5226, 5229, 7800-7805 (2016).

2. The criteria for a 10 percent rating for left middle finger injury with scar, from  December 31, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5154, 5226, 5229, 7800-7805 (2016).

3. The criteria for a compensable rating for left ring finger disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5155, 5227, 5230, 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or  substantially complete application for benefits is received, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004,) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

As the Veteran disagreed with the initial ratings assigned for his left middle finger injury with scar and left ring finger disabilities, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Notably,  the March 2011 SOC set forth the criteria for a higher rating for his left finger disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the electronic claims file consists of VA medical records, and reports of VA examinations.  Additionally, in compliance with the Board's past remand directives, the Veteran has been afforded a contemporaneous VA examination, outstanding treatment records were obtained and the RO considered pertinent evidence in the first instance.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds that no further action on either claim,  prior to appellate consideration, is required.

As for the November 2013 Board hearing, it is noted that, during the hearing, the undersigned identified the issues on appeal as those herein decided, and testimony was elicited from the Veteran regard his current problems and treatment.  Although the undersigned did not explicitly suggest the submission of any specific, additional  evidence, on these facts, such omission was harmless.  As noted, following the hearing, the claims were further developed, as the result of which additional evidence was ultimately added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Accordingly, the Veteran is not prejudiced by the Board proceeding to a decision on either claim on appeal, at this juncture.,.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Higher  Ratings

A. Background

The relevant evidence of record includes the Veteran's VA treatment records beginning in 2009, as well as reports of VA examinations conducted in May 2009, November 2012, and December 2014.

VA treatment records include May 2009 left hand x-rays with an impression of mild deformity of the 3rd and 4th metacarpals (fingers), suggesting a previous fracture and normal adjacent joints.  

A May 2009 VA examination report documents the Veteran's complaints of pain, popping, and decreased grip to both 3rd and 4th metacarpals left hand.  He rated his pain an 8 on a 10-point scale.  He reported no additional limitation with flare-ups. The report indicated that he was left hand dominant.  On physical examination, a 2.5 inch scar on the 3rd metacarpal area dorsal surface, and a one-fourth inch scar on the palmar surface of the left index finger were noted.  There was evidence of swelling on the 2.5 inch scar, but otherwise no evidence of deformity, swelling, or palpable tenderness.  The examiner noted that the Veteran had full extension of the 2nd, 3rd, and 4th left metacarpals without pain.  Flexion was limited to 40 degrees without pain, and active range of motion did not produce weakness, fatigue, or incoordination.  The examiner noted no additional loss of range of motion with repetitive movement, and no gaps present for any fingers.  Left hand x-rays revealed mild deformities of the 3rd and 4th metacarpals secondary to fractures.  A diagnosis of transverse fractures of the 3rd and 4th fingers/metacarpals left hand requiring surgery and hardware removal, with chronic pain, was provided.

A November 2012 VA examination report reflects the Veteran's report of flare-ups with occasional pain and swelling.  He reported pain and aggravation in his fingers when working with tools.  The examination reports notes a diagnosis of fracture to the 3rd and 4th metacarpals left hand requiring plates and screws for stabling fingers.  On physical examination, there was no evidence of painful motion for any finger.  The Veteran was able to perform repetitive-use testing with three repetitions.  The examiner noted additional limitation of motion in the left ring finger and left little finger.  There Veteran had a gap, less than 1 inch (2.5 cm) between the left ring finger, and little finger, and the proximal transverse crease of the palm.  The report indicated no limitation of extension, functional loss, additional limitation in range of motion (ROM), tenderness, or ankylosis of any finger.  Muscle strength was 4/5 of the left hand.  The examiner noted that the Veteran had scars, but they were not painful, unstable, and did not cover a total area greater than 39 square cm (6 square inches).  The examiner also noted that left hand x-rays revealed degenerative or traumatic arthritis.  As for functional impact, the examiner indicated that the Veteran's finger disabilities did not impact his ability to work.

Also of record are VA treatment records dated through November 2012. These records contain no evidence of any complaints, findings, or diagnoses related to his left middle finger injury with scar and left ring finger disabilities.

During his November 2013 hearing, the Veteran testified that his left middle finger and left ring finger disabilities had worsened as he experienced flare-ups during colder weather, he was unable to open and close his hand properly and that he had limited motion in his fingers.

A December 31, 2014 VA examination report notes a diagnosis of fracture to the 3rd and 4th mid-shaft metacarpals left hand status-post open reduction internal fixation (ORIF) and hardware removal with residual.  The examination reported noted that the Veteran currently worked as a firefighter and his left hand is dominant.  He reported pain with grip and repetitive motion, and flare-ups.  The examiner noted limitation of motion of the left long finger and left ring finger, but no gap between the thumb pad and fingers.  The Veteran had a gap of less than 1 inch (2.5 cm) between the left ring finger and the proximal transverse crease of the palm with painful motion.  He also had a gap of 1 inch (2.5 cm) or more between the left long finger and the proximal transverse crease with painful motion.  The examiner noted no limitation of extension for any finger.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion.  The examiner noted additional function loss due to less movement than normal, weakened movement, and pain on movement of the left long finger and left ring finger.  The examiner noted tenderness or pain on palpation for the joints and soft tissue of the left hand.  Muscle strength was 4/5 of the left hand.  There was no evidence of ankylosis.  As for functional impact, the examiner indicated that the Veteran's finger conditions did not impact his ability to work.  The examiner noted that because left hand flare-ups were not present at the time of the examination, or after repeated use over time, he could not estimate the extent of motion loss during flare-ups due to pain, weakness, fatigability, or incoordination without resorting to speculation.

On December 2014 VA examination, the examiner noted that the Veteran had scars, but they were not painful, unstable, and did not cover a total area greater than 39 square cm (6 square inches).  The Veteran had two linear scars on the dorsal surface of the left hand measuring 5 cm and 0.3 cm that did not cause any limitation of function or functional impact.  A diagnosis of well-healed surgical scar dorsal left and status-post ORIF and hardware removal was noted.  

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The diagnostic codes pertaining to ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a , Diagnostic Codes 5216 to 5230. The preamble to Diagnostic Codes 5216 to 5230 provides, in relevant part, that:

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed from 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 38  C.F.R. § 4.71a , Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

A. Left Middle Finger Injury with Scar

Historically, the Veteran's left middle finger injury with scar was assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5229, for limitation of motion of the index or long finger.  Under Diagnostic Code 5229 a noncompensable rating is warranted for a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and with extension limited by no more than 30 degrees.  A 10 percent disability rating is warranted for a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that as of December 31, 2014, date of most recent VA examination, a 10 percent rating is warranted for the left middle finger injury with scar disability, for limitation of motion of the long finger.  

Prior to December 31, 2014, the record does not establish that the Veteran's left middle finger injury with scar warrants a compensable rating under Diagnostic Code 5229.  Here, the May 2009 VA examination  revealed no gaps for any fingers, and the November 2012 VA examination has clinical findings pertinent to the left ring and little finger, not middle finger.

Since December 31, 2014, the record establishes that the Veteran's left middle finger injury with scar warrants a 10 percent disability rating.  On December 2014 VA examination, the left middle finger was manifested by a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm. Under Diagnostic Code 5229, a 10 percent disability rating is warranted for a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a.  As such, the Board finds that from December 31, 2014, a 10 percent disability rating is warranted for the left middle finger injury with scar disability.  This is the highest scheduler rating under Diagnostic Code 5229.

The Board has also considered whether there is any other basis for assignment of a rating under Diagnostic Codes 5226, ankylosis of long finger.  However, on November 2012 and December 2014 VA examinations there were no evidence of ankylosis of any finger. 

Under Diagnostic Code 5154, a compensable rating is assignable for amputation of the long finger.  Here, there is no actual amputation involving any portion of the Veteran's left long finger.  As amputation of the Veteran's finger is not shown, a rating is not warranted under Diagnostic Codes 5154.

A compensable rating under Diagnostic Code 5003 is also not warranted.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5229). When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003.  Under 38 C.F.R. § 4.45(f), a group of minor joints of the lower extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Here, there is no evidence of this.  As such, a compensable rating is not warranted under Diagnostic Code 5003.  

The Board further notes that the Veteran has not alleged, and the objective evidence does not reveal, that his left middle finger disability has resulted in limitation of motion of other digits or interference with overall function of the hand beyond that contemplated by each rating assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5226.  

The Board emphasizes that, despite the Veteran's complaints of pain in his left middle finger due to cold weather and physical activity, there is no basis for assigning a compensable rating based on the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, examination reports generally reflect that the Veteran's range of motion of was essentially normal.  Although on December 2014 VA examination, the examiner noted additional functional loss due to less movement than normal, weakened movement, and pain on movement, plus tenderness or pain on palpation for the left hand;  the Veteran was able to perform repetitive-use testing with no additional limitation of motion.  Furthermore, although the VA examiner indicated that he could not provide an opinion without resorting to speculation on functional loss due to flare-ups because flare-ups were not present at the time of examination, the Board emphasizes that there is no diagnostic code pursuant to which a higher rating could be assigned solely on the basis of functional loss due to pain and other factors for the individual finger in question.  

Finally, the Board has considered whether additional rating is warranted based on residual scarring under Diagnostic Codes 7800, 7801, 7802, 7804, or 7805.  However, Diagnostic Codes 7800, 7801, and 7802 are unavailing as there is no evidence that the Veteran has burn scars or other scars with at least one characteristic of disfigurement, as defined under the codes, affecting his head, face, and neck.  Under Diagnostic Code 7802, there is no indication that the Veteran's scarring covers an area of 929 square centimeters or greater.  Similarly, no increased rating is warranted under Diagnostic Code 7804, as the evidence does not show that the Veteran has scars that are unstable or painful.  Finally, Diagnostic Code 7805 does not apply, as the Veteran scars have no other disabling effects not considered by Diagnostic Code 7800-7804.  

In assessing the severity of the Veteran's service-connected left middle finger disability the Board has considered the Veteran's assertions regarding his disability symptoms-which he is certainly competent to assert.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, the criteria needed to support a higher rating for the disability at issue requires clinical findings/conclusions that are within the province of trained medical professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Here, the objective, persuasive evidence simply does not support a finding that, with respect to the left middle finger injury with scar, prior to the December 31, 2014, date of the most recent VA examination, the Veteran had a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm or extension limited by more than 30 degrees.  In addition, the objective evidence does not support a finding that at any point since the March 26, 2009, effective date of the award of service connection for left middle finger injury with scar, the Veteran has had ankylosis in multiple digits of the left hand, or limitation of movement involving a group of minor joints.

For all the foregoing reasons, the Board finds that a 10 percent , but no higher rating for the Veteran's left middle finger injury with scar is warranted from December 31, 2014 ( the date of the most recent VA examination), but that a compensable rating for that finger prior to that date, or a rating in excess of 10 percent since that date, must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the  conclusion to award a 10 percent rating from December 31, 2014, but finds that the preponderance of the evidence is against assigning a compensable rating prior to that date, or a rating in excess of 10 percent thereafter.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Left Ring Finger Disability

The Veteran's left ring finger disability has been assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5230, for limitation of motion of the ring or little finger.  Under Diagnostic Code 5230, a 0 percent (noncompensable) rating is warranted for limitation of motion of the ring or little finger of the major (dominant) or minor (nondominant) hand.  38 C.F.R. § 4.71a.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that a compensable rating for the left ring finger disability is not warranted at any point since the March 26, 2009, effective date of the award of service connection.

Initially, the Board points out that a compensable rating is not available under Diagnostic Code 5230, for limitation of motion of the ring finger.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether there is any other basis for assignment of a compensable rating under Diagnostic Codes 5227, ankylosis of ring or little finger.  However, on November 2012 and December 2014 VA examinations there was no evidence of ankylosis of any finger. 

Under Diagnostic Code 5155, a compensable rating is assignable for amputation of the ring finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  Here, there is no actual amputation involving any portion of the Veteran's left ring finger.  As amputation of the Veteran's finger is not shown, a rating is not warranted under Diagnostic Code 5155.

A compensable rating under Diagnostic Code 5003 is also not warranted.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5230). When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003.  Under 38 C.F.R. § 4.45(f), a group of minor joints of the lower extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Here, there is no evidence of this.  As such, a compensable rating is not warranted under Diagnostic Code 5003.  

The Board emphasizes that, despite the Veteran's complaints of pain in his left ring finger due to cold weather and physical activity, there is no basis for assigning a compensable rating based on the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.   As noted, Diagnostic Code 5230 only provides for a noncompensable rating.  Thus, no higher rating is assignable under that diagnostic code.  While, as a general matter, when painful motion is present the minimum compensable rating for the joint should be assigned, in this case there is no level of disability that warrants a compensable rating under Diagnostic Code 5230.  Sowers v. McDonald, 27 Vet. App. 472, 479-81 (2016).  Therefore, a compensable rating for painful motion cannot be assigned.  See Id.; 38 C.F.R. § 4.59.

The Board further notes that the Veteran has not alleged, and the objective evidence does not reflect,  that his left ring finger disability has resulted in limitation of motion of other digits or interference with overall function of the hand beyond that contemplated by the rating assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note.

In assessing the severity of the Veteran's service-connected left ring finger disability, the Board has considered the Veteran's assertions regarding his disability symptoms, which he is certainly competent to assert.  See, e.g., Layno, 6 Vet. App. at 465, 470; and Grottveit, 5 Vet. App.  at  91, 93.  However, the criteria needed to support a higher rating for the disability at issue requires clinical findings/conclusions that are within the province of trained medical professionals.  See, e.g., Jones, 7 Vet. App. at 134, 137-138.  Here, the objective, persuasive evidence simply does not support a finding that at any point since the March 26, 2009, effective date of the award of service connection for left ring finger disability, the Veteran has had ankylosis in multiple digits of the left hand, or limitation of movement involving a group of minor joints to support assignment of an initial, compensable rating for the left ring finger, alone.  

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of an initial, compensable rating for left ring finger disability at any point pertinent to the current claim on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert , 1 Vet. App. at.  55-56.


C. Additional  Considerations for Both Disabilities

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has either finger disability under consideration been shown to be so exceptional or unusual as to render the applicable schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate each disability  under consideration at all pertinent points. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

The Board further notes that, in Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, all pertinent symptoms have been considered in evaluating each disability under consideration. Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue. See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016). As such, the holding in Johnson need not be addressed further.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) may be considered a component of a higher rating claim when expressly raised by a Veteran or reasonably raised by the record.   See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, however,, during the December 2014 VA examination, the Veteran reported currently working as a firefighter, and there is no evidence or argument that either or both finger disability(ies) at issue have actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim of unemployability due to one or both disabilities under consideration has not been raised in conjunction with any current claim, and need not be addressed herein. 


ORDER

An initial, compensable rating for left middle finger injury with scar, prior to December 31, 2014, is denied.

A 10 percent rating for  left middle finger injury with scar, from December 31, 2014, is granted, subject to legal authority governing the payment of compensation.

An initial, compensable rating for left ring finger disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


